McFarland, J.
The defendant was charged in the information with the crime of murder, and was convicted of manslaughter. He appeals from the judgment and order denying his motion for a new trial.
1. The main point made by appellant for a reversal is that the court erred in permitting the testimony of one Champion, taken at the preliminary examination, to be read in evidence by the prosecution—the contention being that such testimony cannot, under the constitution, be admitted under any circumstances. But this cause had been submitted upon oral argument and written briefs some time before the decision by this court of the case of People v. Sierp; and in the latter case the arguments presented upon this point in the case at bar were fully considered. In the Sierp case the *11point as to the admissibility of testimony given at a preliminary examination was thoroughly considered, and determined adversely to the contention of the appellant in the present case. We adhere to the rule there declared. (See People v. Sierp, 116 Cal. 249.)
2. Appellant contends that the verdict was unwarranted by the evidence; but an examination of the record clearly shows sufficient evidence to justify the jury in finding the appellant guilty of manslaughter. We do not deem it necessary to state the evidence here in detail.
3. Under the head of “Assignment of Errors” the appellant states seventeen alleged errors of the court below in ruling upon the admissibility of evidence. These assignments of errors are little more than mere concise statements of- conclusions that the court did err in its rulings, with but little if anything in the way of argument to show the correctness of the conclusions arrived at by appellant as to such rulings. All these “ assignments” are answered quite fully in the brief of the attorney general; and in appellant’s reply brief he merely says that “ in reference to the seventeen assignments of error shortly discussed by the state, with the exception hereinafter mentioned, there is neither time nor opportunity for a reply, even if a reply be needed, but they are and each of them is implicitly relied upon.” “The exception hereinafter mentioned” was the objection to the testimony of the witness Champion herein-before alluded to, which objection was also put in a concise way in said “ assignment of errors” in addition to being elaborately argued in another part of the brief. Under these circumstances we do not feel called upon to notice the other sixteen alleged errors in detail. It is sufficient to say that we have examined the rulings of the court so excepted to, and find in them no prejudicial error.
The judgment and order appealed from are affirmed.
Harrison, J., Henshaw, J., Van Fleet, J., Temple, J., and Garoutte, J., concur.